Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 11/13/2020 has been considered by the examiner; however, the reference “20199003246” cited appears to be incorrect. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depend from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being dependent upon rejected claim 17. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1, 3, 6-7, 23, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakely et al. (U.S. 2020/0088873A1).
Regarding claim 1, Blakely et al. disclose a method of optimizing timing for drilling and tripping operation (refer to para 0003: automation of the tripping process optimizes timing by reducing the inefficiencies and variability resulting from human intervention) comprising: receiving (at processor 118, fig. 1A) a plurality of sensor data (data from sensors 112, 114, 116, fig. 1) characterizing rig equipment (para 0015: characterization of stick-up heights and orientation of the tool-joint during tripping operation are associated with the rig equipment involved in the process, such as a top drive used to adjust the stick-up height) and tripping status (refer to para 0020-0022); 
identifying a plurality of multi-thread rig states (identification of stick-up height 128 and tool joint 104) based on the plurality of sensor data (112, 114, 116, refer to para 0023); calculating a plurality of optimal rig state characteristics (para 0018: optimum orientation of the pipes 102 and 124, optimum contact area between roughneck 110 and pipes 102, 124, and optimum torque transfer are calculated), wherein the plurality of optimal RSCs are calculated based on the plurality of sensor data (112, 114, 116) as it relates to the plurality of multi-thread rig states (identification of stick-up height 128 and tool joint 104); 
performing a tripping operation with the rig equipment after applying the plurality of optimal RSCs (para 0026: based on the sensor data, optimum orientation of the pipes 102, 124, optimum contact area between roughneck 110 and pipes 102, 124, and optimum torque transfer calculated by the processor, tripping is optimized); 
and gathering a plurality of updated sensor data (112, 114, 116) from the rig equipment during the tripping operation for a recalculation of the plurality of optimal RSCs (see fig. 1A as the process is repeated as new pipes 124 are added to the drill string 108).  and gathering a plurality of updated sensor data (112, 114, 116) from the rig equipment during the tripping operation for a recalculation of the plurality of optimal RSCs (see fig. 1A as the process is repeated as new pipes 124 are added to the drill string 108).  
Regarding claim 3, Blakely et al. disclose wherein performing a tripping operation with the rig equipment includes rig equipment that handles a tubular that comprises at least one of a 20drill string (108) and casing (124, see fig. 1).
Regarding claims 6 and 26, Blakely et al. disclose wherein calculating the plurality of optimal RSCs uses aggregated statistics relating to the plurality of sensor data measured for a plurality of stands tripped in using the rig equipment (para 0027: an average of the three sensor data 112, 114, 116 are calculated, wherein the average calculation is an aggregated statistical calculation).  
5 Regarding claims 7 and 27, Blakely et al. disclose wherein the aggregated statistics comprise at least one of an average (refer to para 0027).
25 Regarding claim 23, Blakely et al. disclose a non-transitory machine readable medium (para 0032: the invention comprises a computer readable storage medium) comprising instructions configured to direct a processor (118, fig. 1A) to: receive (at processor 118, fig. 1A) a plurality of sensor data (data from sensors 112, 114, 116, fig. 1) characterizing rig equipment (para 0015: characterization of stick-up heights and orientation of the tool-joint during tripping operation are associated with the rig equipment involved in the process, such as a top drive used to adjust the stick-up height) and tripping status (refer to para 0020-0022); 
identify a plurality of multi-thread rig states (identification of stick-up height 128 and tool joint 104) based on the plurality of sensor data (112, 114, 116, refer to para 0023); calculate a plurality of optimal rig state characteristics (para 0018: optimum orientation of the pipes 102 and 124, optimum contact area between roughneck 110 and pipes 102, 124, and optimum torque transfer are calculated), wherein the plurality 30of optimal RSCs are calculated based on the plurality of sensor data (112, 114, 116) as it relates to the plurality of multi-thread rig states (identification of stick-up height 128 and tool joint 104); -29-2019EM348-US 
perform a tripping operation with the rig equipment after applying the plurality of optimal RSCs (para 0026: based on the sensor data, optimum orientation of the pipes 102, 124, optimum contact area between roughneck 110 and pipes 102, 124, and optimum torque transfer calculated by the processor, tripping is optimized); and gather a plurality of updated sensor data from the rig equipment during the tripping operation for a recalculation of the plurality of optimal RSCs (see fig. 1A as the process is repeated as new pipes 124 are added to the drill string 108). 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 2020/0088873A1), in view of Benson et al. (U.S. 2017/0058656A1).
15 Regarding claim 2, Blakely et al. teach all the features of this claim as applied to claim 1 above; however, Blakely et al. fail to teach identifying the optimal RSCs is based on historical locally generated sensor data for the rig equipment being optimized.  
Benson et al. teach a tracking drilling rig parameters from sensors associated with the drilling ring (refer to abstract). The system also includes a database that stores historical data related to the drilling rig (refer to abstract). Accessing the historical data and sensor data to control the drilling ring (refer to abstract) and generate optimal drilling path (see fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blakely et al. and Benson et al. before him or her, to have modified the system of Blakely et al. to include database of historical data associated with the sensor measurements, wherein identifying the optimal RSCs is based on historical locally generated sensor data for the rig equipment being optimized, since its known to create a database of sensor measurements of a drilling rig, wherein the database can be accessed to optimize drilling operations. 
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 2020/0088873A1), in view of Birchfield et al. (U.S. 2021/0016297A1).
Regarding claims 4 and 24, Blakely et al. disclose the use of a line detection algorithm to select the the plurality of optimal RSCs (refer to para 0025).
However, Blakely et al. is silent to a machine learning algorithm.  
Birchfield et al. teach a machine learning algorithm used to analyze data for trends, cause and effect relationships, to determine ways to improve activities on a drilling rig (refer to para 0240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the line detection algorithm of Blakely et al., with a machine learning algorithm, as taught by Birchfield et al., for finding trends, cause and effect relationships, and to determine ways to improve the tripping operations. 
Claims 12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 2020/0088873A1), in view of Friestad et al. (U.S. 2020/0199993A1).
25 Regarding claim 12, Blakely et al. disclose a system for drilling a wellbore and/or tripping operation (see fig. 1A and refer to para 0003: automation of the tripping process optimizes timing by reducing the inefficiencies and variability resulting from human intervention), comprising: a roughneck (110, fig. 1A), a control system (118) coupled to the roughneck (110), 30wherein the control system (118) comprises a processor (118); and -27-2019EM348-US a storage medium comprising computer readable instructions configured to direct the processor (para 0032: the controller can include a computer readable storage medium) to: receive a plurality of sensor data (from sensors 112, 114, 116, refer to para 0023) characterizing rig equipment (para 0015: characterization of stick-up heights and orientation of the tool-joint during tripping operation are associated with the rig equipment involved in the process, such as a top drive used to adjust the stick-up height) and tripping status (refer to para 0020-0022); 
5identify a plurality of multi-thread rig states (identification of stick-up height 128 and tool joint 104) based on the plurality of sensor data (112, 114, 116, refer to para 0023); calculate a plurality of optimal rig state characteristics (para 0018: optimum orientation of the pipes 102 and 124, optimum contact area between roughneck 110 and pipes 102, 124, and optimum torque transfer are calculated), wherein the plurality of optimal RSCs are calculated based on the plurality of sensor data (112, 114, 116) as it relates to the plurality of multi-thread rig states (identification of stick-up height 128 and tool joint 104); 
10perform a tripping operation with the rig equipment after applying the plurality of optimal RSCs (para 0026: based on the sensor data, optimum orientation of the pipes 102, 124, optimum contact area between roughneck 110 and pipes 102, 124, and optimum torque transfer calculated by the processor, tripping is optimized); and gather a plurality of updated sensor data (112, 114, 116) from the rig equipment during the tripping operation for a recalculation of the plurality of optimal RSCs (see fig. 1A as the process is repeated as new pipes 124 are added to the drill string 108).  
However, Blakely et al. is silent to the control system coupled to a top drive, an iron roughneck, and a pipe handler.
Friestad et al. teach a rig. (10, fig. 1) comprising a control system (50) which is used to control components of the rig (10) during a tripping operation (para 0066). The control system controls operations of a top drive, pipe handler (60), and an iron roughneck during tripping operations (70, see fig. 1 and refer to para 0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Blakely et al. to be coupled to a top drive, an iron roughneck, and a pipe handler, as taught by Friestad et al. to control its operations during tripping (para 0065). 
Regarding claim 14, the combination of Blakely et al. and Friestad et al. teach all the features of this claim as applied to claim 12 above; Blakely et al. further disclose wherein performing a tripping operation with the rig equipment includes rig equipment that handles a tubular that comprises at least one of a 20drill string (108) and casing (124, see fig. 1).
Regarding claim 17, the combination of Blakely et al. and Friestad et al. teach all the features of this claim as applied to claim 12 above; Blakely et al. further disclose wherein calculating the plurality of optimal RSCs uses aggregated statistics relating to the plurality of sensor data measured for a plurality of stands tripped in using the rig equipment (para 0027: an average of the three sensor data 112, 114, 116 are calculated, wherein the average calculation is an aggregated statistical calculation).  
5 Regarding claim 18, the combination of Blakely et al. and Friestad et al. teach all the features of this claim as applied to claim 17 above; Blakely et al. further disclose wherein the aggregated statistics comprise at least one of an average (refer to para 0027).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 2020/0088873A1), in view of Friestad et al. (U.S. 2020/0199993A1) as applied to claim 12 above, and further in view of Benson et al. (U.S. 2017/0058656A1).
15 Regarding claim 13, the combination of Blakely et al. and Friestad et al. teach all the features of this claim as applied to claim 12 above; however, the combination of Blakely et al. and Friestad et al. fail to teach identifying the optimal RSCs is based on historical locally generated sensor data for the rig equipment being optimized.  
Benson et al. teach a tracking drilling rig parameters from sensors associated with the drilling ring (refer to abstract). The system also includes a database that stores historical data related to the drilling rig (refer to abstract). Accessing the historical data and sensor data to control the drilling ring (refer to abstract) and generate optimal drilling path (see fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blakely et al., Friestad et al., and, Benson et al. before him or her, to have modified the system of Blakely et al. to include database of historical data associated with the sensor measurements, wherein identifying the optimal RSCs is based on historical locally generated sensor data for the rig equipment being optimized, since it’s known to create a database of sensor measurements of a drilling rig, wherein the database can be accessed to optimize drilling operations. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 2020/0088873A1), in view of Friestad et al. (U.S. 2020/0199993A1) as applied to claim 12 above, and further in view of Birchfield et al. (U.S. 2021/0016297A1).
Regarding claim 15, the combination of Blakely et al. and Friestad et al. teach all the features of this claim as applied to claim 12 above; however, the combination of Blakely et al. and Friestad et al. fail to teach wherein the plurality of optimal RSCs are selected by at least one of a conditional-based table or a machine learning algorithm.  
Birchfield et al. teach a machine learning algorithm used to analyze data for trends, cause and effect relationships, to determine ways to improve activities on a drilling rig (refer to para 0240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the line detection algorithm of Blakely et al., with a machine learning algorithm, as taught by Birchfield et al., for finding trends, cause and effect relationships, and to determine ways to improve the tripping operations. 
Allowable Subject Matter
Claims 5, 8-11, 16, 19-22, 25, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hildebrand et al. (U.S. 2015/0142318A1) teach a method for optimizing a wellbore pipe tripping operation by calculating a maximum pipe speed over a selected depth within the wellbore (refer to abstract). 
Martin et al. (U.S. 2019/0004882A1) teach a method of making tubular connections during a tripping operation based on hook load and block position data (refer to abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672